Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant's arguments filed  have been fully considered but they are not persuasive.
Applicant argues combined references fail to teach generating at least one contextual insight based on the generated at least one signature and user interests of the plurality of users.
In response, Baluja discloses generating at least one “contextual insight” (not further defined, reads on vector(s)/fingerprint of object related to a class, e.g., army tank with context of enemy, weapon, vehicle, “two example sequences were used of an un-manned aerial vehicle (UAV)-based camera system tracking a tank and a truck in a desert environment. In these sequences, an active camera is mounted on a UAV and the UAV hovers over a tank and a truck capturing video as they drive through the desert. The video sequence is challenging because there are a lot of elements that change dynamically, such as the location of the UAV (and hence the camera) with respect to the object causing changes in scale and view of the object”, 0165) based on the generated at least one signature (Owechko teaches using signatures (vectors/fingerprints of objects in video, multimedia, images “active learning system for fingerprinting an object identified in an image frame”, abstract; “The feature vector is based on local intensity variations present in an image region around the point as seen from a given view, such that a number of points that form the object model is selected based on local photometric energy at each point”, 0009) and user interests of the plurality of users (user interest is learned based on the multimedia/game they chose to view/play and/or what they are interacting with, clicking on, viewing, etc.), wherein each contextual insight indicates a current user preference (Baluja: “Information about a person's interests and gaming behavior may be determined by monitoring their online gaming activities (and perhaps making inferences from such activities). Such information may be used to improve ad targeting. For example, such information may used to target ads to be rendered in a video game being played by the person”, abstract.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: system is configured to in claim 15, 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6, 9-12, 14, 16, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baluja (US 2007/0072676) in view of Owechko (US 2005/0169529).
Baluja discloses
1, 10, 11. A method for generating an interface for providing recommendations based on contextual insights (monitoring video gaming between a plurality of users and inserting recommendations based on video content, user profiles and choices “Information about a person's interests and gaming behavior may be determined by monitoring their online gaming activities (and perhaps making inferences from such activities). Such information may be used to improve ad targeting. For example, such information may used to target ads to be rendered in a video game being played by the person”, abstract), comprising: 
generating at least one signature (reads on vector, fingerprint, signature) for at least one multimedia content element identified within an interaction between a plurality of users (Owechko: “active learning system for fingerprinting an object identified in an image frame”, abstract;
“The feature vector is based on local intensity variations present in an image region around the point as seen from a given view, such that a number of points that form the object model is selected based on local photometric energy at each point”, 0009); 
generating at least one “contextual insight” (not further defined, reads on vector(s)/fingerprint of object related to a class, e.g., army tank with context of enemy, weapon, vehicle, “two example sequences were used of an un-manned aerial vehicle (UAV)-based camera system tracking a tank and a truck in a desert environment. In these sequences, an active camera is mounted on a UAV and the UAV hovers over a tank and a truck capturing video as they drive through the desert. The video sequence is challenging because there are a lot of elements that change dynamically, such as the location of the UAV (and hence the camera) with respect to the object causing changes in scale and view of the object”, 0165) based on the generated at least one signature and user interests of the plurality of users, wherein each contextual insight indicates a current user preference (Baluja: “Information about a person's interests and gaming behavior may be determined by monitoring their online gaming activities (and perhaps making inferences from such activities). Such information may be used to improve ad targeting. For example, such information may used to target ads to be rendered in a video game being played by the person”, abstract;
“the method 200 may simply track user inputs, but may also use the inputs of the user to infer user information/characteristics. User input may include user selections, user dialog, user play, etc. User selections may include, for example, one or more of characters, vehicles (e.g., a specific make of an automobile, car color, engine modifications, car modifications, etc.), tracks, courses or fields (e.g., a specific racetrack, a specific stadium, etc.), teams, players, attire, physical attributes, etc. There are many customizations a user may select from depending on the genre of the game. These selections may reflect the user's fondness, preferences, and/or interests. User dialog (e.g., from role playing games, simulation games, etc.) may be used to characterize the user (e.g., literate or illiterate, profane, blunt, or polite, quiet or chatty, etc.).”, 0047;
Owechko: “FIG. 14 illustrates a sequence of frames, showing a concept of actively seeking points of interest;”, 0071) ; 
searching for at least one content item that matches the at least one contextual insight (performing recommendations by preference/interest/dialog/profile); and 
generating an interface for providing the at least one content item within the interaction between the plurality of users (generating an ad to insert an interface and have user click on “The environment 100 depicted in FIG. 1 may be used to determine relevant ads and/or select relevant ad creatives to be shown in or with video games. Alternatively, or in addition, the environment 100 depicted in FIG. 1 may be used to track user-video game interaction information, where such user information may be used to help select relevant ads shown to a user”, 0032; “an advertisement is to be displayed in the game”, 0033; 
“For example, in the case of a text ad, ad features may include a title line, ad text, and an embedded link. In the case of an image ad, ad features may include images, executable code, and an embedded link. Depending on the type of online ad, ad features may include one or more of the following : text, a link, an audio file, a video file, an image file, executable code, embedded information, etc.”, 0017).
However, Baluja fails to particularly call for signatures.
Owechko teaches using signatures (vectors/fingerprints of objects in video, multimedia, images “active learning system for fingerprinting an object identified in an image frame”, abstract;
“The feature vector is based on local intensity variations present in an image region around the point as seen from a given view, such that a number of points that form the object model is selected based on local photometric energy at each point”, 0009).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and analyzing video requires using vectors that represent objects and/or movement data.  Specifically calling for signatures allows for isolating objects and comparing them to stored objects or classifying objects.2, 12. The method of claim 1, further comprising: determining, based on a user profile of each of the plurality of users, the user interests of the plurality of users. (Baluja: “Information about a person's interests and gaming behavior may be determined by monitoring their online gaming activities (and perhaps making inferences from such activities). Such information may be used to improve ad targeting. For example, such information may used to target ads to be rendered in a video game being played by the person”, abstract;
“the method 200 may simply track user inputs, but may also use the inputs of the user to infer user information/characteristics. User input may include user selections, user dialog, user play, etc. User selections may include, for example, one or more of characters, vehicles (e.g., a specific make of an automobile, car color, engine modifications, car modifications, etc.), tracks, courses or fields (e.g., a specific racetrack, a specific stadium, etc.), teams, players, attire, physical attributes, etc. There are many customizations a user may select from depending on the genre of the game. These selections may reflect the user's fondness, preferences, and/or interests. User dialog (e.g., from role playing games, simulation games, etc.) may be used to characterize the user (e.g., literate or illiterate, profane, blunt, or polite, quiet or chatty, etc.).”, 0047;
Owechko: “FIG. 14 illustrates a sequence of frames, showing a concept of actively seeking points of interest;”, 0071).4, 14. The method of claim 1, wherein the at least one contextual insight is generated based further on a relationship among the plurality of users (Baluja: gamers who play video games with each other, 0042; gamers may chat with each other and have a relationship of some level with one another, “User dialog (e.g., from role playing games, simulation games, etc.) may be used to characterize the user (e.g., literate or illiterate, profane, blunt, or polite, quiet or chatty, etc.).”, 0047).
6, 16. The method of claim 1, further comprising: determining, based on the generated at least one signature, at least one concept associated with the at least one multimedia content element, wherein the at least one contextual insight is generated further based on the determined at least one concept. (not further defined, concept and insight read on vector(s)/fingerprint of object related to a class, e.g., army tank with context of enemy, weapon, vehicle, Owechko: “two example sequences were used of an un-manned aerial vehicle (UAV)-based camera system tracking a tank and a truck in a desert environment. In these sequences, an active camera is mounted on a UAV and the UAV hovers over a tank and a truck capturing video as they drive through the desert. The video sequence is challenging because there are a lot of elements that change dynamically, such as the location of the UAV (and hence the camera) with respect to the object causing changes in scale and view of the object”, 0165; gaining insight to presence of objects, classification of objects, quantity of objects, etc.)9. The method of claim 1, wherein the interaction is any of: a text chat, a video call, and an audio call (Baluj: “Examples of information that could be useful, particularly in massive multiplayer online RPG's, may be the specific dialogue entered by the users while chatting or interacting with other players/characters within the game. For example, the dialogue could indicate that the player is aggressive, profane, polite, literate, illiterate, influenced by current culture or subculture, etc.”, 0064; 
“For example, in the case of a text ad, ad features may include a title line, ad text, and an embedded link. In the case of an image ad, ad features may include images, executable code, and an embedded link. Depending on the type of online ad, ad features may include one or more of the following : text, a link, an audio file, a video file, an image file, executable code, embedded information, etc.”, 0017; “users that spend a lot of time chatting instead of fighting or performing other activities in online games suggest that they like to chat, so the system may show ads for cell phones”, 0041; “Ads may be inserted as textual or spoke dialog, as an audio clip in a virtual radio, etc.”, 0042).

21. (New) The method according to claim 1 wherein the at least one contextual insight comprises a first contextual insight that indicates preference of a first user of the plurality of users and a second contextual insight that indicates preference of a second user of the plurality of users, wherein the second user differs from the first user (reads on gamers who play against each other and have different preferences/profiles, and click on or hover over different elements in multimedia; Baluja: “Information about a person's interests and gaming behavior may be determined by monitoring their online gaming activities (and perhaps making inferences from such activities). Such information may be used to improve ad targeting. For example, such information may used to target ads to be rendered in a video game being played by the person”, abstract;
“the method 200 may simply track user inputs, but may also use the inputs of the user to infer user information/characteristics. User input may include user selections, user dialog, user play, etc. User selections may include, for example, one or more of characters, vehicles (e.g., a specific make of an automobile, car color, engine modifications, car modifications, etc.), tracks, courses or fields (e.g., a specific racetrack, a specific stadium, etc.), teams, players, attire, physical attributes, etc. There are many customizations a user may select from depending on the genre of the game. These selections may reflect the user's fondness, preferences, and/or interests. User dialog (e.g., from role playing games, simulation games, etc.) may be used to characterize the user (e.g., literate or illiterate, profane, blunt, or polite, quiet or chatty, etc.).”, 0047).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baluja (US 2007/0072676) in view of Owechko (US 2005/0169529) and Raichelgauz (US 2020/0252698).3, 13. The method of claim 1, comprising determining the user interests of the plurality of users, wherein a user interest of a user of the plurality of users is determined based on a time period (that reads on zero time, not interested or a period of time based on viewing/interacting time period) during which the user hovered (see below) over an element of one multimedia content element of the at least one multimedia content element identified within the interaction (generating an ad to insert an interface and have user click on “The environment 100 depicted in FIG. 1 may be used to determine relevant ads and/or select relevant ad creatives to be shown in or with video games. Alternatively, or in addition, the environment 100 depicted in FIG. 1 may be used to track user-video game interaction information, where such user information may be used to help select relevant ads shown to a user”, 0032; “an advertisement is to be displayed in the game”, 0033).
The combination of Baluja and Owechko fail to disclose hovering.
Raichelgauz teaches hovering (A user impression may be determined by, e.g., a user's click on an element, a scroll, hovering over an element with a mouse, change in volume, one or more key strokes, and so on. These impressions may further be determined to be either positive (i.e., demonstrating that a user is interested in the impressed element) or negative (i.e., demonstrating that a user is not particularly interested in the impressed element), 0028-0030).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and analyzing video requires using vectors that represent objects and/or movement data.  Specifically calling for items, elements, vectors to be referred to as signatures allows for isolating objects/elements in multimedia and comparing them to stored objects or classifying objects.
It would have been obvious to combine Raichelgauz with the combination of Baluja and Owechko before the effective filing date because they are in the same field of endeavor and Baluja teaches hovering for long enough to click on ads (0066) and hovering allows for a user to think about whether or not they want to click on an element, icon, or ad.
Allowable Subject Matter
Claims 5,7,8,15,17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/     Primary Examiner, Art Unit 2123